298 S.W.3d 595 (2009)
William JOHNSON, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 92289.
Missouri Court of Appeals, Eastern District, Division Two.
December 8, 2009.
Timothy J. Forneris, Saint Louis, MO, for Movant/Appellant.
Shaun J. Mackelprang, John W. Grantham, Jefferson City, MO, for Respondent/Respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA COHEN, J.

ORDER
PER CURIAM.
William Johnson appeals from the judgment of the trial court denying his Rule 24.035 motion[1] for postconviction relief, without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the findings, conclusions, and judgment of the motion court are not clearly erroneous. Thomas v. State, 249 S.W.3d 234, 237 (Mo. App. E.D.2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2007, unless otherwise indicated.